Citation Nr: 1114448	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-42 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of dental trauma, for VA treatment purposes only. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the Air Force from November 1972 to September 1978 and July 1982 to July 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada, which denied service connection for dental trauma resulting in front teeth repair and bridge. 

In February 2011 a videoconference Board hearing was held by the undersigned; the transcript is of record.  


FINDING OF FACT

The evidence establishes that the Veteran's dental trauma occurred during service and that the Veteran meets the requirements for service connection for the limited purpose of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria for service connection for residuals of dental trauma, for VA treatment purposes only, are met.  38 U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Under 38 U.S.C.A. § 1712 outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays  v. Brown, 5 Vet. App. 302, 306 (1993).  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of  establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss  is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The record does not demonstrate that the Veteran has any of these dental disabilities.

To establish entitlement to service connection for teeth, the veteran must have sustained a combat wound or other in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

The Veteran maintains that he suffered dental trauma in approximately October 1974 during service.  He was removing an engine belly panel when the wind blew it and it hit him in the front teeth area.  The Veteran testified that he went to the base clinic immediately and they referred him to a civilian dentist in Phoenix to do dental work the next day.  The dentist did a root canal on number eight and number ten and inserted crowns with posts.  The Veteran also testified that his dental trauma was reported and noted when he entered his second period of active service in 1982. 

Unfortunately the service dental records for the period from August 1972 to May 1988 are unavailable, as confirmed by an August 2009 formal finding.  Consequentially there is no record of the Veteran's dental condition upon entrance and exit from his first period of service, of the treatment he received in 1974, nor of his dental condition upon entrance to his second period of service.  

The Veteran is competent to testify that he had all his front teeth when he entered service.  He is also competent to testify as to what he experienced in service and as to the type of treatment he received.  While a lay person is not competent to provide a diagnosis or medical opinion as to etiology of symptomatology, a lay person is competent to report as to events he has experienced.  As such the Veteran's statements have probative value in demonstrating his in service dental trauma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally the Board finds the Veteran's testimony to be credible.  

The Board finds that an in service incident occurred, that the Veteran's front teeth were damaged when they were struck by an engine part and that the Veteran received treatment, to include root canals, posts and crowns, for the damage incurred.  

As there is an accepted in-service incident of dental trauma, service connection for residuals of dental trauma for purpose of VA treatment purposes only, is warranted.  






ORDER

Service connection for residuals of dental trauma, for VA treatment purposes only, is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


